In an action, inter alia, to recover damages for employment discrimination pursuant to Executive Law § 296, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated February 19, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In response to the plaintiff’s allegations of discrimination based on his disability set forth in his complaint, the defendants offered evidence that the plaintiffs work schedule was modified for a legitimate nondiscriminatory reason, thereby making out a prima facie case for summary judgment (see Matter of McEniry v Landi, 84 NY2d 554, 558 [1994]; Blum v New York Stock *887Exch., 298 AD2d 343, 344 [2002]). In opposition, the plaintiff failed to raise a triable issue of fact (see Cooks v New York City Tr. Auth., 289 AD2d 278, 279 [2001]).
Moreover, the plaintiff failed to make the requisite showing in support of his unlawful retaliation claim that he suffered an adverse employment action while engaged in a protected activity, and that there was a causal connection between the protected activity and the adverse employment action (see Forrest v Jewish Guild for Blind, 3 NY3d 295, 313 [2004]; Todzia v Saint Vincent Catholic Med. Ctrs., 6 AD3d 523, 524 [2004]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
The plaintiff’s remaining contentions are without merit. Florio, J.P., Krausman, Luciano and Spolzino, JJ., concur.